DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive with respect to the double patenting and the rejections under 35 U.S.C. 101.
Regarding the double patenting, although the claims at issue are not identical, they are not patentably distinct from each other because both the pending claims and the Patent’s claims include minor and obvious wording variations, that generally are directed toward a contact center operation of matching work items with resources in a resource pool, based on common attributes between the work items and the resources in the resource pool, by utilizing resource and work item bitmap.
Regarding the rejections under 35 U.S.C. 101, although Examiner recognizes that some technological improvements in the computer-related technology may not be an abstract idea, Examiner notes the pending claims do not appropriately claim the specific improvements in the technology. Merely claiming bitmap sets in order to identify qualifications, without providing specifics of the bitmaps that provide improvement in computer technology, is not sufficient to amount to significantly more than the judicial exception. Generating a resource data structure/bitmap is a generic automation of the paper and pencil process of drawing up a chart and putting on the chart, for example, checkmarks, to designate the right resource. Amended limitation regarding the “resource set bitmap” and the “reformatted resource bitmap” do not include specific improvements or steps that amounts to an improvement to the functioning of a 
In the independent claim 1, the limitation “scanning, by the microprocessor, of the available resources and the paired resources to determine a set of qualified resources using the reformatted resource bit map and the available work item attribute combination” is interpreted as mere scanning, and therefore any process of matching between the resource set bit map and the work item set bitmap to determine a set of qualified resources is therefore not assumed to be present.
Examiner has also issued an addition rejection 35 U.S.C. 112, with suggestions on distinctly claiming the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,634,543. Although the claims at issue are not identical, they are not patentably distinct from each other because both the pending claims and the Patent’s claims include minor and obvious wording variations, that generally are directed toward a contact center operation of matching work items with resources in a resource pool, based on common attributes between the work items and the resources in the resource pool, by utilizing resource and work item bitmap.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 10, and 17 is/are directed to the series of steps instructing how to match an item with a resource, which is a concept relating to mental process grouping under revised step 2A of the 2019 PEG (See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) under MPEP 2106). With respect to prong 2 of the revised step 2A, the claims do not recite a practical application of the judicial exception. The recitation of a microprocessor performing the process of matching resources with work items, and the use of bitmap of attribute pairs is nothing more than a use of computer as a tool to implement the abstract concept. The claims do not claim a specific software method that improves the functioning of a computer. Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are directed to an abstract idea with additional generic computer elements such as the recited microprocessor, but the generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. This can be analogous to objects being brought into a location so that they can be paired up with a right resource, among many resources presiding in the location (See also Fig. 5 of the Applicant’s specification). Generating a resource data structure/bitmap is a generic automation of the paper and pencil process of drawing up a chart and putting on the chart, for example, checkmarks, to designate the right resource. Amended limitation regarding the “resource set bitmap” and the “reformatted resource bitmap” do not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the amended limitations “wherein a resource set bitmap comprises bits indicating exact matches between each resource attribute combination and one or more attribute combinations to indicate abilities of the every one of the available resources and the paired resources, wherein each of the attribute combinations has a corresponding combination identifier, and wherein a reformatted resource bitmap comprises each resource mapped to at least one of the combination identifiers that provides an indication of each of the exact matches for each resource from the resource set bitmap” are inaccurate. Referring back to Fig. 3 and Fig. 4, and their corresponding disclosure in the specification, what’s being represented as a bit indicate whether each work item 324a-324X has an attribute combination matching any of the attribute combinations (rows 312a-312M of Fig. 3), and whether each resource 424a-424Y has an In summary, a resource set bitmap comprises a combination identifier of each attribute combination of one or more attribute combinations and maps multiple bits, with each bit indicating whether or not an exact match exists between each of the one or more attribute combinations and a resource attribute combination of each of the available resources and paired resources, to indicate an ability of each of the every one of the available resources and the paired resources to process a work item. Then the work item bitmap is reformatted, wherein the reformatted resource bitmap lists, for each resource of the available and paired resources, at least one of the combination identifiers corresponding to an exact match between an attribute combination and a corresponding resource attribute combination.  Clarification is required, similar to the above underlined portion, to distinctly and accurately claim the invention.
Claims 10 and 17 are rejected for the same reasons.
Other claims are also rejected as they are dependent on the rejected claims 1, 10, and 17.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS H MAUNG/Primary Examiner, Art Unit 2654